Case 1:20-cv-23361-UU Document 1 Entered on FLSD Docket 08/13/2020 Page 1 of 6



                                 UNITED STATES COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                Case No.:
 UBALDO ALMARAZ,

        Plaintiff,

 vs.

 PHIMICO COMPANY LLC D/B/A
 SHINJU JAPANESE RESTAURANT, a
 Florida Limited Liability Company,
 KIN SAN LAM, and YONGGUAN WU,

       Defendant.
 ___________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, UBALDO ALMARAZ (“Mr. Almaraz” or “Plaintiff”), by and through the

 undersigned attorneys, sue Defendants, PHIMICO COMPANY LLC D/B/A SHINJU JAPANESE

 RESTAURANT (“SHINJU”), KIN SAN LAM (“Mr. Lam”), and YONGGUAN WU (“Mr. Wu”)

 (collectively, “Defendants”), and allege the following:

                                    GENERAL ALLEGATIONS

        1.      This is an action to recover the unpaid wages and overtime compensation,

 liquidated damages, attorneys’ fees and costs pursuant to the Fair Labor Standards Act, as

 amended, 29 U.S.C. §201 et seq. against Defendants.

        2.      Plaintiff, Mr. Almaraz, resides within the geographical jurisdiction of the Southern

 District of Florida, is over the age of 18 and is otherwise sui juris.

        3.      Defendant, SHINJU, is a limited liability company, with its principal place of

 address at 8800 SW 72nd Street, Miami, FL 33173, and within the jurisdiction of this Court.

        4.      At all times material hereto, SHINJU operates a Japanese sushi restaurant.
Case 1:20-cv-23361-UU Document 1 Entered on FLSD Docket 08/13/2020 Page 2 of 6



        5.      Defendant, Mr. Lam, resides within the geographical jurisdiction of the Southern

 District of Florida, is over the age of 18 and is otherwise sui juris.

        6.      Defendant, Mr. Wu, resides within the geographical jurisdiction of the Southern

 District of Florida, is over the age of 18 and is otherwise sui juris.

        7.      At all times material hereto, Mr. Lam and Mr. Wu were member-managers of

 SHINJU and were jointly responsible for its daily operations, including its payroll practices and

 decisions.

        8.      Mr. Lam and Mr. Wu approved and ratified all unlawful payroll policies, practices,

 and procedures transgressing the requirements of the FLSA mentioned herein.

        9.      At all times material hereto, Plaintiff was employed by SHINJU, Mr. Lam, and Mr.

 Wu.

        10.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. §216(b).

        11.     Upon information and belief, SHINJU’s gross annual revenues were in excess of

 $500,000.00 per year in the years 2016, 2017, and 2018, 2019, and will exceed the same in 2020.

        12.      At all relevant times, SHINJU has been and continues to be an “employer” engaged

 in the interstate “commerce” and/or in the production of “goods” for “commerce” within the

 meaning of the FLSA, 29 U.S.C. § 203. Upon information and belief, SHINJU (1) had employees

 engaged in interstate commerce or in the production of goods for interstate commerce, and (2) had

 employees who handled, sold, or otherwise worked on goods or materials that have been moved

 in, or produced for, interstate commerce in the years 2016 - 2020. SHINJU has employed and/or

 continues to employ “employee[s],” including Plaintiff, who himself handled equipment and

 supplies that had travelled in interstate “commerce” for the purpose of conducting business.




                                                    2
Case 1:20-cv-23361-UU Document 1 Entered on FLSD Docket 08/13/2020 Page 3 of 6



          13.   Therefore, based on the aforementioned, SHINJU was at all times hereafter

 mentioned, engaged in commerce or in the production of goods for commerce as defined in 29

 U.S.C. §§203(r) and 203(s).

          14.   At all times material hereto, Plaintiff, in performing his job duties, was engaged in

 commerce within the meaning of 29 U.S.C. §§203(b), 203(r), 203(s), 206(a) and 207(a).

          15.   Mr. Almaraz was employed by SHINJU as an assistant sushi chef between the dates

 of October 14, 2013 until March 15, 2020. As such, for purposes of this lawsuit, Mr. Almaraz is

 entitled to a look-back time period of August 13, 2017 - August 13, 2020.

          16.   At all times pertinent to the Complaint, Defendants failed to comply with §§ 29

 U.S.C. 201- 219 as Plaintiff performed hours of service for SHINJU in excess of forty (40) hours

 during one or more workweeks, for which SHINJU failed to properly pay additional overtime

 premiums.

          17.   Rather than properly pay Plaintiff overtimes wages, as is mandated by law, SHINJU

 paid Plaintiff a flat rate regardless of hours worked.

          18.   Plaintiff was not exempt from the right to receive the appropriate overtime pay

 under the FLSA.

          19.   Rather, Plaintiff solely performed non-exempt work, that is, Plaintiff’s primary

 duties consisted of cooking and preparing food for customers, as well as other non-supervisory

 roles.

          20.   Plaintiff’s primary duties did not require the exercise of discretion and judgment.

          21.   Plaintiff was not free from supervision in connection with matters of significance

 such as project management, scheduling, or operations. Moreover, Plaintiff did not customarily

 and regularly supervise two (2) or more full-time employees or their equivalent.



                                                   3
Case 1:20-cv-23361-UU Document 1 Entered on FLSD Docket 08/13/2020 Page 4 of 6



          22.    Upon information and belief, Defendants further failed to maintain proper time

 records as mandated by the FLSA regarding the hours worked by Plaintiff.

          23.    The pay practice on the part of Defendants violated the FLSA as Defendants failed

 to properly pay overtime to Plaintiff for those hours worked in excess of forty (40).

          24.    Since 2013, Defendants (1) employed Plaintiff; and (2) suffered or permitted to be

 suffered, with knowledge, hours of service by Plaintiff in excess of forty (40) during one or more

 workweeks, for which SHINJU failed to properly pay additional overtime premiums.

                             COUNT I
   RECOVERY OF UNPAID OVERTIME- VIOLATION OF THE FLSA, 29 U.S.C. § 207
       ON BEHALF OF UBALDO ALMARAZ AGAINST ALL DEFENDANTS

          25.    UBALDO ALMARAZ re-alleges and reaffirms paragraphs 1 through 24 as if fully

 set forth herein.

          26.    This is an action for Unpaid Overtime on behalf of Mr. Almaraz against all

 Defendants.

          27.    During Mr. Almaraz’s employment with SHINJU, he worked hours in excess of

 forty (40) for which he was not properly compensated. Instead, Mr. Almaraz was paid a weekly

 flat rate.

          28.    Mr. Almaraz was entitled to be paid at the rate of time and one-half for hours

 worked in excess of forty (40) hours per week pursuant to the FLSA.

          29.    Mr. Almaraz was never paid overtime for the hours he worked for SHINJU, from

 2013 through the last date of his employment with SHINJU.

          30.    Mr. Almaraz was entitled to be paid the regular rate and overtime rate for the

 relevant time periods as referenced above. Defendants have failed and refused to do so.




                                                  4
Case 1:20-cv-23361-UU Document 1 Entered on FLSD Docket 08/13/2020 Page 5 of 6



        31.      Defendants knew of and/or showed a willful disregard for the provisions of the

 FLSA as evidenced by SHINJU’s failure to pay Mr. Almaraz time and one-half wages for the

 hours he worked in excess of forty (40) hours per week when Defendants knew or should have

 known such was due. Rather, Defendants attempted to intentionally skirt federal law.

        32.      Defendants failed to properly disclose or apprise Mr. Almaraz of his rights under

 the FLSA.

        33.      Defendants failed to maintain proper time records as mandated by the FLSA

 regarding the hours worked by Mr. Almaraz.

        34.      Mr. Almaraz is entitled to liquidated damages pursuant to the FLSA.

        35.      Due to the intentional, willful, and unlawful acts of Defendants, Mr. Almaraz has

 suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

 equal amount as liquidated damages, together with interest.

        36.      Mr. Almaraz is entitled to an award of his reasonable attorneys’ fees and costs

 pursuant to 29 U.S.C. § 216(b).

        37.      Mr. Almaraz demands a trial by jury on all issues so triable.

        WHEREFORE, Plaintiff, UBALDO ALMARAZ, respectfully requests that a judgment

 be entered against Defendants, PHIMICO COMPANY LLC D/B/A SHINJU JAPANESE

 RESTAURANT, KIN SAN LAM, and YONGGUAN WU:

              a. Declaring that Defendants have violated the overtime provisions of 29 U.S.C. §

                 207;

              b. Awarding Mr. Almaraz overtime compensation in the amount to be calculated;

              c. Awarding Mr. Almaraz liquidated damages in the amount to be calculated;




                                                  5
Case 1:20-cv-23361-UU Document 1 Entered on FLSD Docket 08/13/2020 Page 6 of 6



         d. Awarding Mr. Almaraz reasonable attorneys’ fees and costs and expenses of this

             litigation pursuant to 29 U.S.C. § 216(b);

         e. Awarding Mr. Almaraz pre- and post-judgment interest; and

         f. Ordering any other and further relief this Honorable Court deems to be just and

             proper, including but not limited to relief in favor of all others similarly situated

             who join this action after notice.



      Respectfully Submitted on this 13th day of August 2020.



                                            Pike & Lustig, LLP
                                            /s/ Daniel Lustig
                                            Daniel Lustig
                                            Florida Bar No.: 059225
                                            Robert C. Johnson
                                            Florida Bar No.: 116419
                                            1209 N. Olive Ave.
                                            West Palm Beach, FL 33401
                                            Telephone: (561) 855-7585
                                            Facsimile: (561) 855-7710
                                            Email: pleadings@pikelustig.com
                                            Counsel for Plaintiff




                                                  6
